                Case 3:19-cr-00376-RS Document 67 Filed 02/05/21 Page 1 of 1



 1

 2

 3

 4

 5                                    IN THE UNITED STATES DISTRICT COURT
 6                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7                                          SAN FRANCISCO DIVISION
 8

 9

10     UNITED STATES OF AMERICA,                             Case No.: CR 19–376 RS
11                      Plaintiff,                           ORDER TO CONTINUE STATUS
                                                             CONFERENCE TO MAY 11, 2021,
12              v.                                           AND TO EXCLUDE TIME
13     THOMAS HENDERSON,
       KEXING HU,
14          a/k/a PETER HU, and
15     COOPER LEE

16

17              Defendants.

18

19          Based on the reasons provided in the stipulation of the parties above, and for good cause shown,
20   the Court hereby orders that the telephonic status hearing date of February 9, 2021, is vacated and reset
21   for a status hearing on May 11, 2021, at 2:30 p.m. It is FURTHER ORDERED that time is excluded,
22   pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii) and (B)(iv) through May 11, 2021.
23

24
                     IT IS SO ORDERED.
25

26                   February 5, 2021
       Dated:        ______________
27                                                        HON. RICHARD SEEBORG
                                                          CHIEF UNITED STATES DISTRICT JUDGE
28

     [PROPOSED] ORDER
     HENDERSON ET AL., CR 19–376 RS
                                                         1
